Case 1:19-cv-20614-MGC Document 1 Entered on FLSD Docket 02/15/2019 Page 1 of 21



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. ______________

  KENNETH D. OWENS; SAMANTHA A. CLASS ACTION
  HOLLEY; KARA L. GARIGLIO; NICOLETTA
  PANTELYAT;          ISABELLE SCHERER; (JURY TRIAL DEMANDED)
  JONATHAN TULE; and KELSEA D. WIGGINS,
  on behalf of themselves and all others
  similarly situated,

              Plaintiffs,
  v.
  BANK OF AMERICA, N.A.; and BANK OF
  AMERICA CORPORATION,
              Defendants.

                                CLASS ACTION COMPLAINT

         Plaintiffs Kenneth D. Owens, Samantha A. Holley, Kara L. Gariglio, Nicoletta
  Pantelyat, Isabelle Scherer, Jonathan Tule, and Kelsea D. Wiggins, individually and on
  behalf of all others similarly situated, complain and allege as follows based on personal
  knowledge as to themselves, on the investigation of their counsel, and on information
  and belief as to all other matters:
                                     NATURE OF ACTION

         1.     Plaintiffs bring this Class Action Complaint against Bank of America, N.A.
  and Bank of America Corporation (collectively, “Bank of America” or “Defendant”) for
  legal and equitable remedies resulting from Bank of America’s assessment of overdraft
  fees as a result of “one-time,” “non-recurring” debit card transactions that originated
  from the merchants Lyft, Inc., Grubhub, Inc. (“Grubhub”), Gett, Inc. (“Gett”), Eatstreet, Inc.
  (“Eatstreet”), PicMonkey LLC (“PicMonkey”), Neighborfavor, Inc. (“Favor”), AMI
  Entertainment Network, LLC (“AMI”), SeamlessWeb Professional Solutions LLC
  (“Seamless”), and Doordash, Inc. (“Doordash”).




                                 CLASS ACTION COMPLAINT
Case 1:19-cv-20614-MGC Document 1 Entered on FLSD Docket 02/15/2019 Page 2 of 21




         2.     At all times between January 1, 2012 and April 6, 2017, Bank of America
  promised its account holders that it “do[es] not authorize overdrafts for everyday non-
  recurring debit card transactions and ATM transactions” and “do[es] not charge you an
  Overdraft Item fee on an everyday non-recurring debit card transaction.” However, with
  respect to recurring debit card transactions, Bank of America promised its account
  holders during that period of time that it would authorize overdrafts and would charge
  a corresponding overdraft fee: “We do charge you an Overdraft Item fee each time we
  authorize and pay any other type of overdraft transaction [besides non-recurring
  transactions]. These other types of transactions include checks and other transactions
  made using your checking account number, recurring debit card transactions, Online
  and automatic bill payments, and ACH transactions.”
         3.     At all times from January 1, 2012 through April 6, 2017, Bank of America’s

  contractual documents with account holders drew the following distinction between
  “non-recurring” debit card transactions (which would not be subject to overdraft fees)
  and “recurring” debit card transactions (which would be subject to overdraft fees):

                        Everyday non-recurring debit card transactions are
                usually purchases made with your debit card or debit card
                number on a one-time or day-to-day basis. As examples, you
                use your debit card for purchases of groceries, gas, or coffee
                in the morning. Recurring debit card transactions are usually
                transactions that you set up to occur automatically, such as
                automatic bill payments. As examples, you give merchants
                your debit card number to use for rent, mortgage, car, or
                utility payments.
         4.     Despite Bank of America’s contractual promises to its account holders that
  it “do[es] not authorize overdrafts for everyday non-recurring debit card transactions
  and ATM transactions” and “do[es] not charge you an Overdraft Item fee on an everyday
  non-recurring debit card transaction,” between January 1, 2012 and April 6, 2017 Bank of
  America systematically authorized numerous types of non-recurring debit card
  transactions into a negative balance – including those from Lyft, Grubhub, Gett, Eatstreet,


                                          -2-
                                CLASS ACTION COMPLAINT
Case 1:19-cv-20614-MGC Document 1 Entered on FLSD Docket 02/15/2019 Page 3 of 21




  PicMonkey, Neighborfavor, AMI, Seamless, and Doordash – and charged a $35.00
  overdraft fee for each such transaction.
         5.     For people living paycheck to paycheck, like Plaintiffs and other members
  of the Class, Bank of America’s overdraft fee practices not only damaged them
  monetarily but had a serious effect on their everyday lives.
         6.     Plaintiffs, on behalf of themselves and the other members of the Class,
  bring this action to recover the overdraft fees improperly assessed by Bank of America
  as a result of the one-time, non-recurring debit card transactions at issue in this case,
  and for other legal and equitable remedies.
                                  JURISDICTION AND VENUE

         7.     The Court has jurisdiction over this action pursuant to the Class Action
  Fairness Act of 2005, 28 U.S.C. §§ 1332(d)(2) & (6), because the claims of the putative class

  members exceed $5 million in the aggregate, exclusive of interest and costs, and because
  at least one of the members of the proposed class is a citizen of a different state than
  Bank of America.
         8.     Personal jurisdiction and venue are proper in this district because Plaintiff
  Gariglio is a resident and citizen of Florida, because Plaintiff Gariglio’s Bank of America
  checking account was opened, and is presently maintained, at a Bank of America
  financial center located in this district, because Plaintiff Gariglio’s claims arose in

  substantial part in this district, and because Bank of America does substantial business
  throughout Florida and this district.
                                             PARTIES

         9.     Plaintiff Gariglio is a citizen of Florida and a resident of this district. At all
  times mentioned herein, Plaintiff has maintained a personal checking account with Bank
  of America that was opened at a Bank of America branch located within this district.
  Plaintiffs Owens, Holley, Pantelyat, Scherer, Tule, and Wiggins are citizens and residents
  of Pennsylvania, Washington D.C., New York, New Jersey, Minnesota, and Ohio,
                                           -3-
                                 CLASS ACTION COMPLAINT
Case 1:19-cv-20614-MGC Document 1 Entered on FLSD Docket 02/15/2019 Page 4 of 21




  respectively, and have at all times mentioned herein maintained personal checking
  accounts with Bank of America.
          10.     Bank of America is a national bank with its headquarters and principal
  place of business in Charlotte, North Carolina. Bank of America provides, inter alia,
  retail banking services to consumers, including personal checking accounts and debit
  cards to Plaintiffs and the members of the putative Class. Bank of America operates
  banking centers throughout Florida and the United States.
                    FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

     I.         BANK OF AMERICA PROMISES NOT TO CHARGE OVERDRAFT FEES FOR
                NON-RECURRING DEBIT TRANSACTIONS, BUT THEN DOES SO ANYWAY
          11.     Bank of America’s relationship with Plaintiffs and the other members of
   the Class was at all times mentioned herein governed by the Deposit Agreement – a

   standardized contract for deposit accounts, the terms of which are drafted by Bank of
   America, amended by Bank of America from time to time at its convenience and sole
   and complete discretion, and uniformly imposed by Bank of America on all of its
   customers. See “Deposit Agreement and Disclosures,” Bank of America, N.A., March 4,
   2016, a copy of which is attached hereto as Exhibit A (hereinafter, the “Deposit
   Agreement”).
          12.     For the better part of the past two decades, Bank of America has issued
   debit cards to its personal checking account customers, including to Plaintiffs and the

   members of the Class, which have enabled its accountholders to make purchases,
   payments, withdrawals and, of particular relevance to this case, both “recurring” and
   “non-recurring” debit transactions.
          13.     At all times mentioned herein, including between January 1, 2012 and April
   6, 2017, the Deposit Agreement defined a “recurring” debit card transaction as one that
   occurs automatically at a regular and predetermined interval of time, like a payment for
   a mortgage, utility bill, insurance premium, or membership fee, and defined a “non-

                                           -4-
                                 CLASS ACTION COMPLAINT
Case 1:19-cv-20614-MGC Document 1 Entered on FLSD Docket 02/15/2019 Page 5 of 21




      recurring” debit card transaction as one that occurs on a one-time or day-to-day basis,
      like a purchase at a gas station.

                  A. In 2010, Bank of America Begins Distinguishing Between “Non-
                     Recurring” and “Recurring” Debit Card Transactions for Overdraft Fee
                     Purposes, And Touts Itself as a Consumer Advocate for Having Done So
            14.      In 2010, Bank of America suddenly began promising its account holders
  that it would cease charging $35.00 overdraft fees resulting from “one-time,” “non-
  recurring” debit card transactions for which there are insufficient funds to cover, but
  would continue charging $35.00 overdraft fees resulting from “recurring” debit card
  transactions for which there are insufficient funds to cover. In other words, Bank of
  America for the first time adopted an overdraft-fee assessment policy that made a radical
  distinction between two types of debit card transactions: (1) one-time debit card
  transactions (which it promised would be absolutely protected from overdraft fees); and

  (2) recurring debit card transactions (which it said could be subjected to overdraft fees).
            15.      Bank of America then seized upon the distinction it had drawn between
  one-time, non-recurring debit card transactions and recurring debit card transactions to
  publicly tout, through a massive media effort, its supposedly pro-consumer decision not
  to charge overdraft fees on routine debit card transactions. For example, Susan Faulkner,
  an executive at Bank of America, was quoted in a CNN article from 2010 as saying: “Our
  customers have been clear that they want to know if a purchase is going to overdraw

  their account.”1 Around the same time, a New York Times article stated: “In a move that
  could bring an end to the $40 cup of coffee, Bank of America said on Tuesday that it was
  doing away with overdraft fees on purchases made with debit cards[.] Bank [of America]
  officials said that effective this summer, customers who try to make purchases with their




  1
   H. Yousuf, BofA to scrap overdraft fees on debit purchases, Mar. 10, 2010, available at
  http://money.cnn.com/2010/03/10/news/companies/Bank_of_America_overdraft_fees/.
                                           -5-
                              CLASS ACTION COMPLAINT
Case 1:19-cv-20614-MGC Document 1 Entered on FLSD Docket 02/15/2019 Page 6 of 21




  debit cards without enough money in their checking accounts will simply be declined.”2
  Faulkner was quoted in the New York Times piece as well: “What our customers kept
  telling me is ‘just don’t let me spend money that I don’t have’. . . . We wanted to help
  them avoid those unexpected overdraft fees.”3
            16.     Accordingly, as both Ms. Faulkner surely understood and Bank of America
  clearly intended, this new distinction in debit card transactions caused consumers to rely
  upon the overdraft fee policy implicated by the distinction and to therefore expect that,
  when they attempt to use their debit card for a routine non-recurring purchase in the
  future, the transaction will only be approved if sufficient funds exist to cover the
  purchase, and in no event will the transaction result in an overdraft fee.

                  B. Bank of America Amends the Deposit Agreement to Provide Absolute
                     Immunity from Overdraft Fees for Non-Recurring Debit Card
                     Transactions
            17.     After repeatedly promising the American public that one-time debit card
  transactions could no longer trigger overdraft fees, in The New York Times and
  elsewhere, Bank of America took pen to paper and memorialized this significant, material
  promise in its standardized Deposit Agreement, which, as discussed above, governs Bank
  of America’s relationship with all of its personal checking account holders, including
  Plaintiffs and the other members of the proposed Class.
            18.     Specifically, in June 2010, consistent with its public statements in The New

  York Times and elsewhere, Bank of America issued a new version of its Deposit
  Agreement (the pertinent terms of which remained in effect without amendment or
  alteration until April 7, 2017), which stated in pertinent part:




  2
   A. Martin, Bank of America to End Debit Card Overdraft Fees, The New York Times,
  Mar. 9, 2010, available at http://www.nytimes.com/2010/03/10/your-money/credit-and-
  debit-cards/10overdraft.html.
  3
      Id.
                                              -6-
                                    CLASS ACTION COMPLAINT
Case 1:19-cv-20614-MGC Document 1 Entered on FLSD Docket 02/15/2019 Page 7 of 21



                OVERDRAFT AND DECLINED OR RETURNED ITEMS
                When we determine that you do not have enough available
                funds in your account to cover a check or other item, then
                we consider the check or other item an insufficient funds
                item. If you have enrolled in one of the optional Overdraft
                Protection plans and have enough available funds in the
                linked account under the Overdraft Protection plan, we
                transfer funds to cover the item. Otherwise, without notice
                to you, we either authorize or pay the insufficient funds item
                and overdraw your account (an overdraft item) or we decline
                or return the insufficient funds item without payment (a
                returned item). . . .
                PERSONAL ACCOUNTS - OVERDRAFT PRACTICES AND
                SETTINGS

                With our Standard Overdraft Setting, we do not authorize
                overdrafts for everyday non-recurring debit card transactions
                and ATM transactions. This means that we decline everyday
                non-recurring debit card transactions and ATM transactions
                when we determine that at the time of the transaction you
                may not have enough available funds in your account (or in
                any applicable Overdraft Protection plan) to cover the
                transaction . . . . With this overdraft setting, we may
                authorize and pay overdrafts for other types of transactions.
                Other types of transactions include checks and other
                transactions made using your checking account number,
                recurring debit card transactions, ACH transactions,
                preauthorized payments, and automatic and online bill
                payments.
   Ex. A at 11-13, 21-22 (emphasis added).
         19.    The Deposit Agreement explained the distinction between “non-recurring”
   and “recurring” debit card transactions as follows:

                What are everyday non-recurring debit card transactions and
                what are recurring debit card transactions? Everyday non-
                recurring debit card transactions are usually purchases made
                with your debit card or debit card number on a one-time or
                day-today basis. As examples, you use your debit card for
                purchases of groceries, gas, or coffee in the morning.
                Recurring debit card transactions are usually transactions
                that you set up to occur automatically, such as automatic bill
                payments. As examples, you give merchants your debit card
                number to use for rent, mortgage, car, or utility payments.
  Id. at 12.




                                          -7-
                                CLASS ACTION COMPLAINT
Case 1:19-cv-20614-MGC Document 1 Entered on FLSD Docket 02/15/2019 Page 8 of 21




         20.    The Deposit Agreement expressly incorporated by reference a document
  entitled “Schedule of Fees,” a copy of which is attached hereto as Exhibit B. The Schedule
  of Fees stated, in pertinent part:

                We do not charge you an Overdraft Item fee on an everyday
                non-recurring debit card transaction. We also do not charge
                you an Overdraft Item fee on a ATM transaction unless you
                agreed to our overdraft practices for that particular ATM
                transaction. We do charge you an Overdraft Item fee each
                time we authorize and pay any other type of overdraft
                transaction. These other types of transactions include checks
                and other transactions made using your checking account
                number, recurring debit card transactions, Online and
                automatic bill payments, and ACH transactions.
  See Ex. B, at 13 (emphasis added).
         21.    In July 2014, Bank of America drafted and imposed on account holders a
  document entitled “Important Information about Your Card Agreement and Disclosure,”

  attached hereto as Exhibit C, which stated in pertinent part:

                Overdrafts and Unposted Transactions
                When you do not have enough available funds in your
                account … to cover everyday non-recurring debit card
                purchases or ATM withdrawals, we will decline the
                transaction and you will not be subject to overdraft fees. For
                checks, ACH, recurring debit card transactions and online bill
                payments, we may decline or return the transaction unpaid
                or we may complete it and overdraw your account.
  See Ex. C, ¶¶ 4b, 7 (emphasis added).
         22.    Thus, by the express terms of the Deposit Agreement (and related

  documents) in effect at all times between January 1, 2012 and April 6, 2017, Bank of
  America promised its personal checking account holders, including Plaintiffs and the
  other members of the Class, that it would only charge overdraft fees as a result of
  recurring debit card transactions authorized into a negative balance, and would never
  charge overdraft fees as a result of non-recurring debit card transactions authorized into
  a negative balance.




                                           -8-
                                 CLASS ACTION COMPLAINT
Case 1:19-cv-20614-MGC Document 1 Entered on FLSD Docket 02/15/2019 Page 9 of 21




         23.    During this same period of time, January 1, 2012 through April 6, 2017, Bank
  of America’s website reiterated its overdraft fee policies pertaining to recurring and non-
  recurring transactions as follows:

                ATM withdrawals and everyday, non-recurring debit card
                transactions (individual debit card purchases such as at the
                grocery store or a one-time online purchase), will only be
                authorized when we determine you have enough available
                funds in your eligible account or in your eligible linked
                Overdraft Protection account at the time of the transaction.
                Otherwise, we typically decline the transaction and we do not
                charge an Overdraft Item fee.

                For other types of transactions, such as checks, Bill Pay and
                other electronic payments, as well as recurring debit card
                payments we may pay transactions when you don't have
                enough available funds in your checking account or linked
                Overdraft Protection account at the time of the transaction.
  See Glossary of Banking Terms, Definition of “Standard Setting” (also available at

  https://www.bankofamerica.com/deposits/manage/glossary.go (last visited Nov. 14,
  2016)), a copy of which is attached hereto as Exhibit D.
         24.    Likewise, the “FAQs” section of the Bank of America webpage pertaining to
  “overdraft services,” also in effect at all times between January 1, 2012 and April 6, 2017,
  stated in pertinent part:

                When you use your debit card for everyday, non-recurring
                purchases, when we determine you don't have enough funds
                in your account or linked Overdraft Protection account our
                standard practice is to decline the transaction, and we do not
                charge an overdraft fee.
                For other types of transactions – like checks, Bill Pay and
                other electronic payments, as well as recurring debit card
                payments – made using your checking account number, we
                may charge you a NSF: Returned Item fee each time we
                decline or return one of these transactions. If we pay one of
                these transactions, we charge you an Overdraft Item fee.
  See “FAQs: With Bank of America's Overdraft Settings, will I still be subject to Overdraft
  and NSF: Returned Item fees?,” at 4, a copy of which is attached hereto as Exhibit E, also
  available at https://www.bankofamerica.com/deposits/manage/faq-overdraft-services.go
  (last visited Nov. 14, 2016).
                                            -9-
                                  CLASS ACTION COMPLAINT
Case 1:19-cv-20614-MGC Document 1 Entered on FLSD Docket 02/15/2019 Page 10 of 21




            25.   Another FAQ section of Bank of America’s website stated, likewise in
   reference to the contractual promises in the Deposit Agreement in effect between
   January 1, 2012 and April 6, 2017, that “[w]e do not charge you an Overdraft item fee on
   an everyday non-recurring debit transaction.” See “FAQs: Bank Account Rates and Fees,
   What is an Overdraft Item fee?,” at 1, a copy of which is attached hereto as Exhibit F,
   also available at https://www.bankofamerica.com/deposits/manage/faq-account-rates-
   fees.go (last visited Nov. 14, 2016).
            26.   And on the “Checking Clarity Statement” page of its website, described as
   providing “checking fee and policy information in a simple format so you know the ins
   and outs of your account,” Bank of America provided its account holders a document
   entitled “Overview of Bank of America Core Checking key policies and fees”, which, with
   respect to the Deposit Agreement in effect between January 1, 2012 and April 6, 2017,

   stated in pertinent part: “To help you avoid fees, we won’t authorize ATM withdrawals
   or everyday debit card purchases when you don't have enough money in your account
   at the time of the transaction.” See “Checking Clarity Statement (landing page),” a copy
   of    which     is    attached     hereto   as   Exhibit    G,   also    available     at
   https://www.bankofamerica.com/deposits/checking/checking-clarity-statement.go        (last
   visited Nov. 14, 2016); see also “Overview of Bank of America Core Checking key policies
   and fees,” Aug. 2016, a copy of which is attached hereto as Exhibit H.

            27.   The foregoing contractual promises made by Bank of America in its Deposit
   Agreement and other account-related documents – all of which remained in effect
   without material change for the next seven years, including at all times between January
   1, 2012 and April 6, 2017 – were repeatedly broken by Bank of America over that same
   period of time, damaging Plaintiffs and the other members of the Class, as discussed
   below.




                                             - 10 -
                                    CLASS ACTION COMPLAINT
Case 1:19-cv-20614-MGC Document 1 Entered on FLSD Docket 02/15/2019 Page 11 of 21



                  C. Bank of America Breaches the Deposit Agreement by Charging
                     Overdraft Fees as a Result of Non-Recurring Debit Card Transactions
                     Authorized into Negative Balances
            28.      The debit card transaction processing and overdraft fee assessment
   practices employed by Bank of America from January 1, 2012 through April 6, 2017 were
   contrary to the plain language of the governing Deposit Agreement and other account-
   related documents in effect during that period of time, in two primary ways.
            29.      First, between January 1, 2012 and April 6, 2017, many one-time, “non-
   recurring” debit card transactions (within the meaning of the term “non-recurring” in the
   Deposit Agreement) improperly posted to Bank of America checking accounts as
   “recurring” debit card transactions, without being properly reclassified as “non-recurring”
   debit card transactions. For example, Bank of America debit card charges from Lyft,
   Grubhub, Gett, Eatstreet, PicMonkey, Neighborfavor, AMI, Seamless, and Doordash were

   misclassified during this period of time as “recurring,” even though they were plainly
   “non-recurring” within the meaning of the Deposit Agreement and related documents in
   effect between January 1, 2012 and April 6, 2017.
            30.      Second, between January 1, 2012 and April 6, 2017, Bank of America
   systematically authorized into a negative balance and charged $35.00 overdraft fees for
   these misclassified non-recurring debit card transactions.4 Bank of America assessed
   these fees despite its repeated contractual representations to all account holders between
   January 1, 2012 and April 6, 2017 that (1) it will only authorize, and will only charge

   overdraft fees for, recurring debit card transactions for which there are insufficient
   available funds to cover; and (2) that it will not authorize, and will not charge overdraft
   fees for, non-recurring debit card transactions for which there are insufficient funds to
   cover.




   4
     Egregiously, most of these misclassified charges are of amounts less than the $35.00
   fees imposed by Bank of America.
                                             - 11 -
                                CLASS ACTION COMPLAINT
Case 1:19-cv-20614-MGC Document 1 Entered on FLSD Docket 02/15/2019 Page 12 of 21



      II.         PLAINTIFFS ARE REPEATEDLY ASSESSED OVERDRAFT FEES FOR ONE-
                  TIME, NON-RECURRING DEBIT CARD PURCHASES
            31.     Between January 1, 2012 and April 6, 2017, Bank of America repeatedly
   authorized “non-recurring” debit card transactions, as defined in the Deposit Agreement
   and related account documents in effect between January 1, 2012 and April 6, 2017, into
   negative balances in Plaintiffs’ personal checking accounts, and charged Plaintiffs $35.00
   overdraft fees as a result of each such transaction.
            32.     The one-time, non-recurring, and overdraft fee-triggering debit card
   transactions at issue in this case originated from such widely-popular, “gig economy”-
   type merchants as Lyft, Grubhub, Gett, Eatstreet, PicMonkey, Neighborfavor, AMI,
   Seamless, and Doordash.
            33.     On June 15, 2015, Plaintiff Gariglio used her Bank of America debit card to
   make a one-time purchase from PicMonkey, a photograph service company, in the

   amount of $33.00. This transaction constituted a “non-recurring” debit card transaction
   within the meaning of the Deposit Agreement and related documents in effect between
   January 1, 2012 and April 6, 2017 because the transaction was made on a one-time basis
   and was not set up to occur automatically at a present interval of time. Even though
   Plaintiff Gariglio’s checking account lacked sufficient funds to cover this one-time, non-
   recurring debit card transaction with PicMonkey, Bank of America authorized the
   transaction into a negative balance anyway. And later the same day, Bank of America

   assessed a $35.00 overdraft fee to Plaintiff Gariglio’s checking account as a result of the
   transaction.
            34.     On June 29, 2015, Plaintiff Owens used his Bank of America debit card to
   make a one-time purchase from Lyft, a ridesharing company, in the amount of $7.77.
   This transaction constituted a “non-recurring” debit card transaction within the meaning
   of the Deposit Agreement and related documents in effect between January 1, 2012 and
   April 6, 2017 because the transaction was made on a one-time basis and was not set up
   to occur automatically at a present interval of time. Even though Plaintiff Owens’s
                                             - 12 -
                                    CLASS ACTION COMPLAINT
Case 1:19-cv-20614-MGC Document 1 Entered on FLSD Docket 02/15/2019 Page 13 of 21




   checking account lacked sufficient funds to cover this one-time, non-recurring debit card
   transaction with Lyft, Bank of America authorized the transaction into a negative balance
   anyway. And later the same day, Bank of America assessed a $35.00 overdraft fee to
   Plaintiff Owens’s checking account as a result of the transaction.
          35.     On September 21, 2015, Plaintiff Pantelyat used her Bank of America debit
   card to make a one-time purchase from Gett, an on-demand transportation company, in
   the amount of $3.40.       This transaction constituted a “non-recurring” debit card
   transaction within the meaning of the Deposit Agreement and related documents in effect
   between January 1, 2012 and April 6, 2017 because the transaction was made on a one-
   time basis and was not set up to occur automatically at a present interval of time. Even
   though Plaintiff Pantelyat’s checking account lacked sufficient funds to cover this one-
   time, non-recurring debit card transaction with Gett, Bank of America authorized the

   transaction into a negative balance anyway. And later the same day, Bank of America
   assessed a $35.00 overdraft fee to Plaintiff Pantelyat’s checking account as a result of the
   transaction.
          36.     On September 7, 2016, Plaintiff Scherer used her Bank of America debit
   card to make a one-time purchase from Eatstreet, a food-delivery company, in the
   amount of $16.57. This transaction constituted a “non-recurring” debit card transaction
   within the meaning of the Deposit Agreement and related documents in effect between

   January 1, 2012 and April 6, 2017 because the transaction was made on a one-time basis
   and was not set up to occur automatically at a present interval of time. Even though
   Plaintiff Scherer’s checking account lacked sufficient funds to cover this one-time, non-
   recurring debit card transaction with Eatstreet, Bank of America authorized the
   transaction into a negative balance anyway. And later the same day, Bank of America
   assessed a $35.00 overdraft fee to Plaintiff Scherer’s checking account as a result of the
   transaction.


                                          - 13 -
                                 CLASS ACTION COMPLAINT
Case 1:19-cv-20614-MGC Document 1 Entered on FLSD Docket 02/15/2019 Page 14 of 21




          37.    On March 13, 2017 and June 13, 2016, Plaintiff Holley used her Bank of
   America debit card to make one-time purchases from AMI, a jukebox operator, in the
   amount of $10.00, and from Grubhub, the parent company of Eat24 and Seamless, all
   food-delivery companies, in the amount of $33.11. These transactions constituted “non-
   recurring” debit card transactions within the meaning of the Deposit Agreement and
   related documents in effect between January 1, 2012 and April 6, 2017 because the
   transactions were each made on a one-time basis and none of them was set up to occur
   automatically at a present interval of time. Even though Plaintiff Holley’s checking
   account lacked sufficient funds to cover these one-time, non-recurring debit card
   transactions with AMI and Grubhub/Eat24/Seamless, Bank of America authorized the
   transactions into a negative balance anyway.       And later those same days, Bank of
   America assessed a $35.00 overdraft fee to Plaintiff Holley’s checking account as a result

   of each transaction.
          38.    On March 14, 2017, Plaintiff Wiggins used her Bank of America debit card
   to make a one-time purchase from Favor, a food-delivery company, in the amount of
   $16.80. This transaction constituted a “non-recurring” debit card transaction within the
   meaning of the Deposit Agreement and related documents in effect between January 1,
   2012 and April 6, 2017 because the transaction was made on a one-time basis and was
   not set up to occur automatically at a present interval of time. Even though Plaintiff

   Wiggins’s checking account lacked sufficient funds to cover this one-time, non-recurring
   debit card transaction with Favor, Bank of America authorized the transaction into a
   negative balance anyway. And later the same day, Bank of America assessed a $35.00
   overdraft fee to Plaintiff Wiggins’s checking account as a result of the transaction.
          39.      On March 20, 2017, Plaintiff Tule used his Bank of America debit card to
   make a one-time purchase from Doordash, a courier company, in the amount of $29.90.
   This transaction constituted a “non-recurring” debit card transaction within the meaning
   of the Deposit Agreement and related documents in effect between January 1, 2012 and
                                          - 14 -
                                 CLASS ACTION COMPLAINT
Case 1:19-cv-20614-MGC Document 1 Entered on FLSD Docket 02/15/2019 Page 15 of 21




   April 6, 2017 because the transaction was made on a one-time basis and was not set up
   to occur automatically at a present interval of time. Even though Plaintiff Tule’s checking
   account lacked sufficient funds to cover this one-time, non-recurring debit card
   transaction with Doordash, Bank of America authorized the transaction into a negative
   balance anyway. And later the same day, Bank of America assessed a $35.00 overdraft
   fee to Plaintiff Tule’s checking account as a result of the transaction.
          40.    In addition to Bank of America’s assessment of the overdraft fees described
   in paragraphs 33-39 above, on numerous other occasions between January 1, 2012 and
   April 6, 2017 Bank of America also assessed $35.00 overdraft fees to Plaintiffs’ personal
   checking accounts as a result of other one-time, “non-recurring” debit card transactions
   (within the meaning of the Deposit Agreement and related documents in effect over that
   period of time), including such transactions with Lyft, Grubhub, Gett, Eatstreet,

   PicMonkey, Neighborfavor, AMI, Seamless, and Doordash.
          41.    The Deposit Agreement and other related account documents in effect
   between January 1, 2012 and April 6, 2017 expressly prohibited the imposition of any
   overdraft fees as a result of the non-recurring debit card transactions at issue in this
   case that originated from Lyft, Grubhub, Gett, Eatstreet, PicMonkey, Neighborfavor, AMI,
   Seamless, and Doordash.
          42.    In imposing and collecting overdraft fees as a result of the one-time, non-

   recurring debit card transactions at issue in this case between January 1, 2012 and April
   6, 2017, Bank of America breached the Deposit Agreement and other account-related
   documents that governed its relationship with Plaintiffs and the other members of the
   Class, causing them monetary damages.
                                    CLASS ALLEGATIONS

          43.    Plaintiffs bring this action on behalf of themselves and all others similarly
   situated pursuant to Rule 23 of the Federal Rules of Civil Procedure. This action satisfies


                                          - 15 -
                                 CLASS ACTION COMPLAINT
Case 1:19-cv-20614-MGC Document 1 Entered on FLSD Docket 02/15/2019 Page 16 of 21




   the numerosity, commonality, typicality, adequacy, predominance, and superiority
   requirements of Rule 23.
         44.    The proposed Class is defined as:

                       All individuals in the United States who, at any time
                between January 1, 2012 and April 6, 2017, held a personal
                checking account with Bank of America that was assessed
                (and was not refunded by Bank of America) an overdraft fee
                as a result of a “non-recurring” debit card transaction
                authorized into a negative account balance with any of the
                following merchants: Lyft, Inc., Grubhub, Inc., Gett, Inc.,
                Eatstreet, Inc., PicMonkey LLC, Neighborfavor, Inc., AMI
                Entertainment Network, LLC, SeamlessWeb Professional
                Solutions LLC, or Doordash, Inc.
         45.    Plaintiffs reserve the right to modify or amend the definition of the
   proposed Class before the Court determines whether certification is appropriate.
         46.    Excluded from the Class are Bank of America, its parents, subsidiaries,

   affiliates, officers and directors, any entity in which Bank of America has a controlling
   interest, all customers who make a timely election to be excluded, governmental entities,
   counsel for the parties, and all judges assigned to hear any aspect of this litigation, as
   well as their immediate family members.
         47.    The members of the Class are so numerous that joinder is impractical. On
   information and belief, the Class consists of tens of thousands of members, the identities
   of whom are within the knowledge of Bank of America and can be ascertained only by
   resort to Bank of America’s records.

         48.    The claims of the representative Plaintiffs are typical of the claims of the
   Class in that the representative Plaintiffs, like all Class members, were charged overdraft
   fees by Bank of America between January 1, 2012 and April 6, 2017 as a result of non-
   recurring debit card transactions that were mis-classified as recurring transactions and
   authorized into a negative balance. Plaintiffs, like all Class members, have been damaged
   by Bank of America’s misconduct in that they were assessed unlawful overdraft charges
   in breach of the governing Deposit Agreement. Furthermore, the factual basis of Bank

                                          - 16 -
                                 CLASS ACTION COMPLAINT
Case 1:19-cv-20614-MGC Document 1 Entered on FLSD Docket 02/15/2019 Page 17 of 21




   of America’s misconduct is common to all Class members and represents a common
   thread of unlawful, unfair, and unconscionable conduct resulting in injury to all members
   of the Class.
          49.      There are numerous questions of law and fact common to the Class and
   those common questions predominate over any questions affecting only individual Class
   members. Among the questions of law and fact common to the Class are whether Bank
   of America:
                   a. Authorized into a negative account balance between January
                      1, 2012 and April 6, 2017 any debit card transactions with Lyft,
                      Grubhub, Gett, Eatstreet, PicMonkey, Neighborfavor, AMI,
                      Seamless, and Doordash that were in fact “non-recurring,”
                      within the meaning given to that terms by the relevant Bank

                      of America contractual documents in effect between January
                      1, 2012 and April 6, 2017;
                   b. Imposed any overdraft fees between January 1, 2012 and April
                      6, 2017 on any debit card transactions with Lyft, Grubhub,
                      Gett, Eatstreet, PicMonkey, Neighborfavor, AMI, Seamless, and
                      Doordash that were “non-recurring” in nature, within the
                      meaning given to that term by the relevant Bank of America

                      contractual documents in effect between January 1, 2012 and
                      April 6, 2017;
          50.      Other questions of law and fact common to the Class include:
                   a. The proper method or methods by which to measure
                      damages;
                   b. Whether the Class is entitled to interest that has accrued on
                      any improperly assessed overdraft fees; and
                   c. The declaratory relief to which the Class are entitled.
                                            - 17 -
                                   CLASS ACTION COMPLAINT
Case 1:19-cv-20614-MGC Document 1 Entered on FLSD Docket 02/15/2019 Page 18 of 21




          51.    Plaintiffs’ claim are typical of the claims of other Class members in that
   they arise out of the same overdraft policies governed by Bank of America’s Deposit
   Agreement and other related documents in effect between January 1, 2012 and April 6,
   2017, and arise out of the same conduct and practices of Bank of America in processing
   the same merchants’ transactions and imposing overdraft fees on such transactions
   between January 1, 2012 and April 6, 2017. Plaintiffs have no interests antagonistic to
   the interests of any other Class member.
          52.    Plaintiffs are committed to the vigorous prosecution of this action and have
   retained competent counsel experienced in the prosecution of consumer class actions.
   Accordingly, Plaintiffs are adequate representatives and will fairly and adequately protect
   the interests of the Class.
          53.    A class action is superior to other available methods for the fair and

   efficient adjudication of this controversy. Since the amount of each individual Class
   member’s claim is small relative to the complexity of the litigation, and due to the
   enormity of the financial resources of Bank of America, no Class member could afford
   to seek legal redress individually for the claims alleged herein. Therefore, absent a class
   action, Class members would lose their rights by attrition.
          54.    Even if Class members could afford such individual litigation, the court
   system could not. Given the complex legal and factual issues involved in this action,

   individualized litigation would significantly delay and cause expense to all parties and
   the Court. Individualized litigation would also create the potential for inconsistent or
   contradictory rulings.    By contrast, a class action presents far fewer management
   difficulties, allows claims to be heard which might otherwise go unheard because of the
   relative expense of bringing individual lawsuits, and provides the benefits of adjudication,
   economies of scale, and comprehensive supervision by a single court.




                                          - 18 -
                                 CLASS ACTION COMPLAINT
Case 1:19-cv-20614-MGC Document 1 Entered on FLSD Docket 02/15/2019 Page 19 of 21



                                        CAUSE OF ACTION

                                    BREACH OF CONTRACT
                    (By Plaintiffs Individually and On Behalf of the Class)
           55.   Plaintiffs repeat and incorporate herein all allegations from paragraphs 1-
   54 above.
           56.   Plaintiffs and all members of the Class contracted with Bank of America
   for bank account deposit, checking, ATM, and debit card services, as embodied in Bank
   of America’s Deposit Agreement and related account documentation in effect between
   January 1, 2012 and April 6, 2017.
           57.   Bank of America breached the terms of the Deposit Agreement and related
   account documentation in effect between January 1, 2012 and April 6, 2017 by charging
   overdraft fees to the personal checking accounts of Plaintiffs and the other members of
   the Class as a result of non-recurring debit card transactions authorized into a negative

   balance between January 1, 2012 and April 6, 2017.
           58.   In plain, clear, and simple language, in the Deposit Agreement and related
   account documentation in effect between January 1, 2012 and April 6, 2017, Bank of
   America promised Plaintiffs and all other members of the Class (1) that it would not
   authorize, and would not charge an overdraft fee on, a non-recurring debit card
   transaction where insufficient funds exist to cover the transaction; and (2) that it would
   authorize, and would charge an overdraft fee on, a recurring debit card transaction where

   insufficient funds exist to cover the transaction. See Ex. A, at 12-13.
           59.   Bank of America breached the express terms of the Deposit Agreement
   and other related account documentation in effect between January 1, 2012 and April 6,
   2017 when it authorized into a negative balance, and then assessed overdraft fees on,
   “non-recurring” debit card transactions initiated between January 1, 2012 and April 6,
   2017.
           60.   Specifically, Bank of America breached its contractual promises to
   Plaintiffs and all members of the Class by mislabeling one-time, non-recurring Lyft,
                                          - 19 -
                                 CLASS ACTION COMPLAINT
Case 1:19-cv-20614-MGC Document 1 Entered on FLSD Docket 02/15/2019 Page 20 of 21




   Grubhub, Gett, Eatstreet, PicMonkey, Neighborfavor, AMI, Seamless, and Doordash
   transactions as “recurring” debit card transactions, as those terms are defined in the
   Deposit Agreement and other related account documentation in effect between January
   1, 2012 and April 6, 2017, and by authorizing into negative balances and then imposing
   $35.00 overdraft fees as a result of such transactions made between January 1, 2012 and
   April 6, 2017.
           61.      At all times between January 1, 2012 and April 6, 2017, the Lyft, Grubhub,
   Gett, Eatstreet, PicMonkey, Neighborfavor, AMI, Seamless, and Doordash charges at issue
   in this case constituted “non-recurring” transactions within the meaning of the Deposit
   Agreement and related documentation in effect between January 1, 2012 and April 6,
   2017.
           62.      At no time between January 1, 2012 and April 6, 2017 did any contractual

   provision exist authorizing Bank of America to charge overdraft fees as a result of the
   non-recurring debit card transactions at issue in this case initiated by Plaintiffs or any
   other Class member.
           63.      Plaintiffs and members of the Class have performed all of the obligations
   imposed on them under the Deposit Agreement and related documentation in effect
   between January 1, 2012 and April 6, 2017.
           64.      Plaintiffs and members of the Class sustained monetary damages between

   January 1, 2012 and April 6, 2017 as a result of Bank of America’s breaches of the Deposit
   Agreement and related account documentation in effect between January 1, 2012 and
   April 6, 2017.
                                       PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs Kenneth D. Owens, Samantha A. Holley, Kara L. Gariglio,
   Nicoletta Pantelyat, Isabelle Scherer, Jonathan Tule, and Kelsea D. Wiggins, individually
   and on behalf of the proposed Class, demand a jury trial on all claims so triable and
   judgment as follows:
                                            - 20 -
                                   CLASS ACTION COMPLAINT
Case 1:19-cv-20614-MGC Document 1 Entered on FLSD Docket 02/15/2019 Page 21 of 21




         A.     Declaring Bank of America’s overdraft fee practices described above to be
   wrongful, unfair, and unconscionable, and in breach of the Deposit Agreement;
         B.     Awarding actual damages and restitution in an amount according to proof
   for all overdraft fees collected by Bank of America by Plaintiffs and the Class resulting
   from the contractual breaches and other wrongs alleged herein;
         C.     Awarding costs and disbursements assessed by Plaintiffs in connection
   with this action, including reasonable attorneys’ fees pursuant to applicable law; and
         D.     Awarding such other relief as this Court deems just and proper.
                                     JURY TRIAL DEMAND

         Plaintiffs, on behalf of themselves and the Class, hereby demand a trial by jury
   pursuant to Federal Rule of Civil Procedure 38(b) on all claims so triable.


   Dated: February 15, 2019                 Respectfully submitted,

                                            By: s/ Frank S. Hedin                 .
                                                   Frank S. Hedin
                                            HEDIN HALL LLP
                                            Frank S. Hedin (FBN 109698)
                                            fhedin@hedinhall.com
                                            David W. Hall*
                                            dhall@hedinhall.com
                                            1395 Brickell Ave, Suite 900
                                            Miami, Florida 33131
                                            Tel: (305) 357-2107
                                            Fax: (305) 200-8801
                                            AHDOOT & WOLFSON, PC
                                            Robert Ahdoot*
                                            rahdoot@ahdootwolfson.com
                                            Tina Wolfson*
                                            twolfson@ahdootwolfson.com
                                            10728 Lindbrook Drive
                                            Los Angeles, California 90024
                                            Tel: (310) 474-9111
                                            Fax: (310) 474-8585
                                            * Pro Hac Vice Application Forthcoming
                                            Counsel for Plaintiffs and the Putative Class

                                          - 21 -
                                 CLASS ACTION COMPLAINT
